The appeal was filed herein November 8, 1934, and it appears that the order overruling the motion for new trial was entered on the 5th day of May, 1934. A motion to dismiss has been filed, which alleged that on these grounds this court is without jurisdiction.
This court has many times held that an appeal must be filed within six months after the entry of the order appealed from. Johnston v. Carey-Lombard-Young  Co., 163 Okla. 197,23 P.2d 188; Showalter v. Hampton, 122 Okla. 192, 253 P. 105; Starr v. Woods, 162 Okla. 242, 19 P.2d 561. The appeal is therefore dismissed.